Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
	Claims 7-14 are pending.
	Claims 7-14 have been examined.
	Claims 1-6 have been cancelled in the amendment filed 11/07/2020.
	New clims 12-14 been added in the amendment filed 11/07/2020.
	Claims 7-8 and 10-11 been amended in the amendment filed 11/07/2020.
	The rejection of Claim 11 under 35 U.S.C. 112 (b) is withdrawn due to Applicant’s amendments filed 11/07/2020.
	The rejection of claim 11 under 35 U.S.C. 112 (b) is withdrawn due to Applicant’s amendments filed 11/07/2020 (for deleting “substantially”).
The rejection of claims 1-4 and 6 under 35 U.S.C. 103 as being unpatentable over Smith US PG PUB 2006/0192039 (Smith) is withdrawn because Applicant has deleted these claims in the amendment filed 11/07/2020.





Specification
The disclosure is objected to because of the following informalities: The specification is replete with grammatical and syntactical errors which are too numerous to name. The specification should be re-written and a substitute specification submitted.  
	Applicant’s subsitute specification submitted 11/07/2020 has not been entered. It is suspected that this is because the rules for submitting a substitute specification were not followed. Applicant is 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 7: The phrase “preset requirement” is vague and indefinite because what the “preset requirement” is cannot be determined with specificity such that the metes and bounds 

	The phrase “to complete the fracturing” is indefinite. It is not clear if this is a step, a result a function or if it is any of these, exactly what happens because of this step. For purposes of examination after the heat is generated and the phase transition material changes, that shall be deemed “to complete the fracturing”, without any more.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith US PG PUB 2006/0192039 (Smith) in view of  Salla et al. US PG PUB 2017/0277296 (Salla).

Claim 7. 
Smith teaches:
A fracturing process comprising:  [0027] teaches fracturing; [0029] and FIG teaches fractures 30 and 31;
injecting a phase transition material fluid capable of undergoing a phase transition reaction at a preset temperature into the formation; abstract teaches placement of thermoplastic synthetic materials; the materials are capable of fusion at exothermic reaction temperatures, which would cause them to undergo a phase transition.
Smith does not specifically teach:
injecting a fracturing fluid into the formation to cause a fracture in the formation and stopping the injection of the fracturing fluid after the fracture as produced reaches a preset requirement. 
It is noted Applicant’s claims recite no special order to the method steps. Because Smith teaches fractures are present it is must be assumed that fracturing has occurred. It is extremely common and ubiquitous for fracturing to occur by injecting fluid. Accordingly it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Smith and include a specific step of injecting fluid to fracture the formation as prima-facie obvious because this is the most common fracturing technique.
after the injection of the phase transition material fluid is completed causing a phase transition of the phase transition material fluid to complete the fracturing.
Smith does not specifically teach:
wherein the raw material composition of the phase transition material fluid comprises, in percentages by weight, 10% to 60 wt% of a supramolecular building unit, 20% to 50 wt% of a supramolecular functional unit, 0.1% to 2 wt% of a dispersant, 0.1% to 1 wt% of an inorganic co-builder, and 0.1% to 1 wt% of an initiator, and the balance being a solvent;  32Attorney Docket No. 15665-000024-US wherein the supramolecular building unit comprises a melamine-based material and/or a triazine-based material; triazine compound, [0085], amount is 1-100 wt%, see [0082] the supramolecular functional unit comprises a dicyclopentadiene resin; and the dispersant comprises a surfactant and a hydroxyl-bearing polysaccharide substance.  
Salla teaches:
fracturing a formation, abstract; (treating later termed fracturing, see [0058]; including injecting into the formation materials capable of undergoing in situ polymerization, said materials meet applicant’s claims as follows: 
melamine-based material; see [0071]; triazine compound, [0085], amount is 1-100 wt%, see [0082]; dispersants [0105]; dicyclopentadiene, [0090]; initiators, [0091]; solvent, abstract; surfactants, [0105]; hydroxyl-bearing polysaccharide substance, see [0107] teaches cellulose; inorganic co-builder, see [0105] inorganic particles, salts and other materials that meet this limitation, the only limitation being “inorganic”; co-builder imparts no particular structure or composition or function; [0064];
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Smith and use the compositions taught by Salla because Smith generally teaches to use heat generated reacting chemicals in situ but is not leaves open the possibility of different chemicals and Salla teaches effective compositions suitable for use down hole. Applicant’s claimed compositions appear to be taught by Salla. However, it is believed that the claimed composition amounts are obvious engineering 
Applicant’s claimed optionally language is seen as optional components. 

Claim 8:
Smith does not specifically teach:
wherein the melamine-based material comprises melamine, an alkenyl-substituted melamine or an esterified product of melamine; optionally, the triazine-based material comprises triazine or an alkenyl- substituted triazine; and optionally, the hydroxyl-bearing polysaccharide substance comprises one or more of hydroxypropylmethyl cellulose, polyvinyl alcohol, hydroxymethyl cellulose, ethyl cellulose and sucrose fatty acid ester, optionally the dispersant comprises polyvinyl alcohol.
Salla teaches melamine, see [0179]; triazine [0085].

Claim 9. 
Smith does not specifically teach:
wherein the supramolecular building unit further comprises a building aid, which comprises one or more of 1,4- butanediol diacrylate, N,N-methylene bisacrylamide, and triallyl isocyanurate.  
Salla teaches triallyl isocyanurate, see [0090].



Smith does not specifically teach:
wherein the raw material composition of the phase transition material fluid includes 0.2% to 5 wt% of a pore former, in weight percentage; the pore former includes a pore-forming agent capable of generating gas by heating and/or a pore-forming agent capable of hot melt discharge; and 33Attorney Docket No. 15665-000024-USoptionally, the pore-forming agent capable of generating gas by heating comprises azobisisobutyronitrile or ammonium bicarbonate, and the pore-forming agent of hot melt discharge comprises one or more of paraffin wax, dodecanol and heptane.  
	Salla teaches paraffin, see [0071].
	Applicant’s claimed optionally language is seen as optional components. 

	Claim 11:
	Smith teaches:
wherein in the step of injecting the phase transition material fluid capable of undergoing a phase transition reaction at a preset temperature into the formation, a delayed heat generating agent is also injected into the formation together; the delayed heat generating agent functions to generate heat after the injection of the phase transition material fluid is completed; optionally, the delayed heat generating agent comprises a first heat generating agent and a second heat generating agent, wherein the second heat generating agent is capable of undergoing an exothermic reaction with the first heat generating agent; the delayed heat generating agent functions to generate heat in such a manner that the delayed heat generating agent functions to generate heat after the injection of the phase transition material fluid is completed, by controlling the encounter time of the second heat generating agent and the first heat generating agent; [0035] teaches exothermic reactions caused by reaction of ammonium chloride and sodium nitrite to cause fusion of the materials, thus a phase change. 
Applicant’s claimed optionally language is seen as optional components. 

Claim 12. 
Smith teaches:
wherein the first heat generating agent comprises sodium nitrite, and the second heat generating agent comprises an ammonium chloride solution, a formic acid solution, a formaldehyde solution or an acetic acid solution; optionally, the ammonium chloride solution, the formic acid solution, the formaldehyde solution, or the acetic acid solution has a mass percentage concentration of 5 to 10 wt%; further optionally, the molar ratio of the first heat generating agent to the second heat generating agent is 0.5-1:1.  The word “optionally” here, and elsewhere is interpreted as meaning optionally. [0035] teaches sodium nitrite and ammonium chloride.

Claim 13:
Smith teaches:
wherein the delayed heat generating agent is previously added to a non-phase transition material fluid, and the non-phase transition material fluid is injected together with the phase transition material fluid into the formation, [0035] teaches exothermic reactions caused by reaction of ammonium chloride and sodium nitrite to cause fusion of the materials, thus a 

Claim 14. 
Smith does not specifically teach:
wherein the injection volume ratio of the non-phase transition material fluid to the phase transition material fluid is (0.3-0.7):(0.3-0.7).
Applicant’s claimed compositions appear to be taught by Salla. However, it is believed that the claimed composition amounts are obvious engineering variables one having ordinary skill in the art would be able to choose since Applicant has not shown that they solve any particular problem or produce unexpected results.

Response to Arguments
Applicant's arguments filed 11/07/2020 have been fully considered but they are not persuasive.  
Applicant argues the rejection does not set forth a valid prima-facie case of obviousness because “the components and the function of the phrase transitionmaterial fluid are completely different from those of the they polymer particulates (thermoplastic particulates) used in Smith, which is only to physically fuse together”.  However, this point is acknowledged in the rejection. Smith generally teaches to use heat generated reacting chemicals in situ but leaves open the possibility of different chemicals and Salla teaches effective compositions suitable for use down hole to generate heat where heat is needed for reactions. The fact that 
Applicant argues it would not be obvious to modify Smith and use the compositions of Salla.  Applicant concludes this argument with the statement “thus it is clear that the components fo the compositin used in Salla are also different from those of the phase transition material fluid used in the present invention”. This argument shall be addressed first. 
Salla teaches:A method of fracturing a formation, abstract; (treating later termed fracturing, see [0058]; including injecting into the formation materials capable of undergoing in situ polymerization, said materials meet applicant’s claims as follows: melamine-based material which is Applicant’s claimed supramolecular building unit; see [0071]; dispersants [0105]; dicyclopentadiene, [0090]; initiators, [0091]; solvent, abstract; surfactants, [0105]; hydroxyl-bearing polysaccharide substance, see [0107] teaches cellulose; inorganic co-builder, see [0105] inorganic particles, salts and other materials that meet this limitation, the only limitation being “inorganic”; co-builder imparts no particular structure or composition or function
[0056] of Salla teaches to  vary “the material and thickness of capsule walls” to “suit particular well conditions”. Melamine is taught as an outer wall material, see [0071]. This meets Applicant’s claim limitation because the outer wall will rupture, see [0058] which teaches “some of the capsules to rupture or break, which can result in a chemical reaction of the contents of the ruptured capsules with at least one of other materials in the composition or materials in other ruptured capsules, thereby at least partially healing the crack, break, scratch, or erosion in the hardened resin.” Whether or not intended by Salla the ruptured capsule reads 
Applicant’s arguments do not fully appreciate the scope of Salla. Salla also teaches as a hardener Applicant’s claimed triazine compound, [0085], amount is 1-100 wt%, see [0082].

Smith teaches a broad range of materials that may serve as the blocking composition: [0019] “Particles or particulates are, when used herein, small pieces of solid thermoplastic synthetic polymer. They may be spheres, beads, rods, pellets, or in any other convenient form, including crushed or otherwise divided or disintegrated larger pieces of formed polymer. The particles or particulates may optionally themselves incorporate or encase smaller particles of inorganic or organic materials such as carbon black, fly ash, ground recycled plastics (broadly, synthetic polymers including thermosets), glass, weighting agents, scrap metals, walnut shells, or finely divided minerals such as calcium carbonate. The outer surface of the particulate should be a synthetic thermoplastic. Fillers, i.e. encased smaller particulates, may be chosen to impart a desired density and, in turn, a desired buoyancy (a particular buoyancy may be desirable for the formation of a compact mass) in the carrier fluid or downhole fluid”. The chemical composition of the particulates should be such that at least the outer portions of them will soften under the applied temperatures, merging or fusing with the composition of the adjacent particulate(s), and become hardened and at least semipermanently bridged with the other particulates to form a filter in place, having interstices effective for the task.


Conclusion
 The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
	1. US PG PUB 2010/0282462 teaches Applicant’s claimed in situ polymerization composition but uses light as an initiator in stead of heat, suggesting that heat is an obvious variation.
	2. US PG PUB 2015/0167424 teaches in situ curing to form proppants, see [0043] comprising at least most of Applicant’s composition.
					
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/CHARLES R NOLD/Examiner, Art Unit 3674